Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of June 18,
2010, by and among Heritage Commerce Corp, a California corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A.                                   The Company and each Purchaser are
executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act of 1933,
as amended (the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

 

B.                                     Each Purchaser, severally and not
jointly, wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, that aggregate number of shares of the
Company’s Series B mandatorily convertible cumulative perpetual preferred stock,
$1,000 liquidation preference per share (the “Series B Preferred Shares”), set
forth below such Purchaser’s name on the signature page of this Agreement. When
purchased, the Series B Preferred Shares will have the terms set forth in a
certificate of determination for the Series B Preferred Shares in the form
attached as Exhibit A hereto (the “Series B Certificate of Determination”) made
a part of the Company’s Articles of Incorporation, as amended, by the filing of
the Series B Certificate of Determination with the California Secretary of State
(the “California Secretary”).  Except as otherwise provided herein, the Series B
Preferred Shares will convert into shares (the “Underlying Shares” and, together
with the Series B Preferred Shares and the Series C Preferred Shares, the
“Securities”) of the common stock, no par value per share, of the Company (the
“Common Stock”), subject to and in accordance with the terms and conditions of
the Series B Certificate of Determination.

 

C.                                     Castle Creek Capital Partners IV, LP
(“Castle Creek”) is purchasing 4,815 shares of the Series B Preferred Shares and
12,960 shares of the Company’s Series C convertible perpetual preferred stock,
$1,000 liquidation preference per share (“Series C Preferred Shares”).  The
Series C Preferred Shares will convert into Common Stock as provided in the
Series C Certificate of Determination (as defined below), only upon a subsequent
transfer to a non-affiliate of Castle Creek, and such shares of Common Stock
shall be included herein as “Underlying Shares.”  When purchased, the Series C
Preferred Shares will have the terms set forth in a certificate of determination
for the Series C Preferred Shares in the form attached as Exhibit B hereto (the
“Series C Certificate of Determination”) made a part of the Company’s Articles
of Incorporation, as amended, by the filing of the Series C Certificate of
Determination with the California Secretary.  The Series B Preferred Shares and
the Series C Preferred Shares are collectively referred to as the “Preferred
Shares.”

 

D.                                    Patriot Financial Partners, L.P. and
Patriot Financial Partners Parallel, L.P. (collectively “Patriot”) are
purchasing in the aggregate 9,731.25 shares of the Series B Preferred Shares and
8,043.75 shares of the Company’s Series C Preferred Shares.  The Series C
Preferred Shares will convert into Common Stock as provided in the Series C
Certificate of Determination only upon a subsequent transfer to a non-affiliate
of Patriot and such shares of Common Stock shall be included herein as
“Underlying Shares.”

 

E.                                      The amount raised from the Series B
Preferred Shares and the Series C Preferred Stock shall aggregate at least $75
million.

 

F.                                      Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement, in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Securities under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.

 

G.                                     The Company has engaged Sandler O’Neill &
Partners, L.P. as its exclusive placement agents (the “Placement Agent”) for the
offering of the Preferred Shares.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                                 Definitions.  In addition to the terms
defined elsewhere in this Agreement, for all purposes of this Agreement, the
following terms shall have the meanings indicated in this Article I:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

 

“Agency” has the meaning set forth in Section 3.1(oo).

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments and certificates of determination thereto, as the same may be
amended from time to time.

 

“Bank” means the Company’s wholly owned subsidiary, Heritage Bank of Commerce, a
California banking corporation.

 

“Bank Board” has the meaning set forth in Section 4.15.

 

“Bank Board Observer” has the meaning set forth in Section 4.15.

 

“Bank Board Representative” has the meaning set forth in Section 4.15.

 

“BHC Act” means the Bank Holding Company Act of 1956, as amended.

 

“Board of Directors” has the meaning set forth in Section 2.2(v).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City and California are open for the general transaction of business.

 

“Buy-In” has the meaning set forth in Section 4.1(e).

 

“Buy-In Price” has the meaning set forth in Section 4.1(e).

 

“California Courts” means the state and federal courts sitting in the State of
California.

 

“California Secretary” has the meaning set forth in the Recitals.

 

“Castle Creek” has the meaning set forth in the Recitals.

 

“CIBCA” means the Change in Bank Control Act.

 

2

--------------------------------------------------------------------------------


 

“Closing” means the initial closing of the purchase and sale of the Preferred
Shares pursuant to this Agreement.

 

“Closing Bid Price” means, for any security as of any date, the last closing
price for such security on the Principal Trading Market, as reported by
Bloomberg, or, if the Principal Trading Market begins to operate on an extended
hours basis and does not designate the closing bid price then the last bid price
of such security prior to 4:00 p.m., New York City Time, as reported by
Bloomberg, or, if the Principal Trading Market is not the principal securities
exchange or trading market for such security, the last closing price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder. If the Company and the holder are
unable to agree upon the fair market value of such security, then the Company
shall, within two Business Days submit via facsimile (a) the disputed
determination to an independent, reputable investment bank selected by the
Company and approved by the holder or (b) the disputed arithmetic calculation to
the Company’s independent, outside accountant. The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may mutually agree.

 

“Code” has the meaning set forth in Section 3.1(qq).

 

“Controlled Group” has the meaning set forth in Section 3.1(qq).

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company Counsel” means Buchalter Nemer, a professional corporation.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Reports” has the meaning set forth in Section 3.1(kk).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Deadline Date” has the meaning set forth in Section 4.1(e).

 

“DFI” means the California Department of Financial Institutions.

 

3

--------------------------------------------------------------------------------


 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“DTC” means The Depository Trust Company.

 

“Effective Date” means the date on which the initial Registration Statement
required by the terms hereof is first declared effective by the Commission.

 

“Environmental Laws” has the meaning set forth in Section 3.1(l).

 

“ERISA” has the meaning set forth in Section 3.1(qq).

 

“ERISA Entity” has the meaning set forth in Section 3.2(p)(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Expedited Insurance” has the meaning set forth in Section 4.20(e).

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Reserve” has the meaning set forth in Section 3.1(kk).

 

“Follow-up Special Meeting” has the meaning set forth in Section 4.11(b).

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Indemnified Person” has the meaning set forth in Section 4.8(b).

 

“Institutional Inventor” has the meaning set forth in Section 4.15.

 

“Insurer” has the meaning set forth in Section 3.1(oo).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Loan Investor” has the meaning set forth in Section 3.1(oo).

 

“Material Adverse Effect” means any circumstance, effect, event, change or
development that individually or in the aggregate that has, or is reasonably
expected to have, (i) a material and adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) any material and adverse effect
on the results of operations, assets, properties, business, or financial
condition, of the Company and its Subsidiaries, taken as a whole, or (iii) any
adverse impairment to the Company’s ability to perform its obligations under any
Transaction Document; provided, however, in determining whether a Material
Adverse Effect has occurred, there shall be excluded any effect to the extent
resulting from the following: (A) changes, after the date hereof, in generally
accepted accounting principles or regulatory accounting requirements applicable
to financial institutions or their holding companies, except to the extent such
change has a disproportionate adverse effect on the Company and its
Subsidiaries, taken as a whole, (B) changes, after the date hereof, in laws of
general applicability or interpretations thereof by courts or governmental
authorities, except to the extent such change has a disproportionate adverse
effect on the Company and its Subsidiaries, taken as a whole, (C) actions or
omissions by any party taken with the prior written permission of the other
party or required under this Agreement, (D) changes in the market price or
trading volumes of the Common Stock (but not the underlying causes of such
changes), (E)  the imposition and

 

4

--------------------------------------------------------------------------------


 

announcement of any regulatory enforcement action by the FDIC or DFI as to the
Bank and by the Federal Reserve as to the Company to the extent such matters
were as disclosed on Schedule 3.1(mm) as of the date of this Agreement, (F) the
public disclosure of this Agreement or the transactions contemplated hereby, or
(G) changes, after the date hereof, in global or national or regional political
conditions (including the outbreak of war or acts of terrorism) or in general or
regional economic or market conditions affecting financial institutions or their
holding companies generally except to the extent that any such changes in
general or regional economic or market conditions have a disproportionate
adverse effect the Company and its Subsidiaries, taken as a whole.

 

“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports on file as of the date of this Agreement pursuant to
Item 601 of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(p).

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(ii).

 

“New Security” has the meaning set forth in Section 4.20(a).

 

“Non-Public Information” has the meaning set forth in Section 4.6.

 

“Observer” has the meaning set forth in Section 4.15.

 

“OFAC” has the meaning set forth in Section 3.1(hh).

 

“Outside Date” means the thirtieth day following the date of this Agreement;
provided that if such day is not a Business Day, the first day following such
day that is a Business Day.

 

“Pension Plan” has the meaning set forth in Section 3.1(qq).

 

“Permitted Rights Offering” means an offering of up to $10 million of aggregate
offering price of Common Stock pursuant to subscription rights distributed pro
rata to the then existing holders of record of Common Stock at a price per share
of Common Stock of not less than $3.75, and the associated declaration, issuance
and exercise of the subscription rights with respect to such offering and shares
of Common Stock issuable in connection with the exercise of any such rights.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agent” has the meaning set forth in the Recitals.

 

“Preferred Shares” has the meaning set forth in the Recitals.

 

“Press Release” has the meaning set forth in Section 4.6.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Select Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement or any other amendments and supplements to such
prospectus, including

 

5

--------------------------------------------------------------------------------


 

without limitation any preliminary prospectus, any pre-effective or
post-effective amendment and all material incorporated by reference in any
prospectus.

 

“Public Offering” has the meaning set forth in Section 4.20(b).

 

“Purchase Price” means $1,000.00 per Preferred Share.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.8(a).

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Reserve Bank” means the Federal Reserve Bank of San Francisco.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SBA” has the meaning set forth in Section 3.1(yy).

 

“SBA Act” has the meaning set forth in Section 3.1(yy).

 

“SBA Standard Operating Procedures and Official Notices” means Public Law
85-536, as amended; those Rules and Regulations, as defined in 13 C.F.R.
Part 120, “Business Loans” and 13 C.F.R. Part 121, “Size Standards”; Standard
Operating Procedures, (SOP) 50-10 for loan processing, 50-50 for loan
liquidation as may be published and or amended from time to time by the SBA.

 

“Schedules” means the schedules to this Agreement.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iv).

 

“Securities” has the meaning set forth in the Recitals.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Series B Certificate of Determination” has the meaning set forth in the
Recitals.

 

“Series B Preferred Shares” has the meaning set forth in the Recitals.

 

“Series C Certificate of Determination” has the meaning set forth in the
Recitals.

 

“Series C Preferred Shares” has the meaning set forth in the Recitals.

 

6

--------------------------------------------------------------------------------


 

“Shareholder Approval” has the meaning set forth in Section 4.11.

 

“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).

 

“Shareholder Approval” has the meaning set forth in Section 4.11.

 

“Shareholder Proposals” has the meaning set forth in Section 4.11.

 

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Preferred Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided , that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Schedules and Exhibits
attached hereto, the Registration Rights Agreement, the Series B Certificate of
Determination, the Series C Certificate of Determination and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

 

“Transfer Agent” means Wells Fargo Shareholder Services, or any successor
transfer agent for the Company.

 

“Underlying Shares” has the meaning set forth in the Recitals.

 

“U.S. Sanctions Laws” has the meaning set forth in Section 3.2(t).

 

“VCOC Agreement” has the meaning set forth in Section 4.19.

 

“Written Agreement” means that certain Written Agreement, dated February 17,
2010, by and among the Company, the Bank, the Reserve Bank and the DFI.

 

ARTICLE II
PURCHASE AND SALE

 

2.1                                 Closing.

 

(a)                                  Purchase of Preferred Shares.  Subject to
the terms and conditions set forth in this Agreement, at the Closing the Company
shall issue and sell to each Purchaser, and each Purchaser shall, severally and
not jointly, purchase from the Company, the number of Preferred Shares set forth
below such Purchaser’s name on the signature page of this Agreement at a per
Preferred Share price equal to the Purchase Price.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Closing.  The Closing of the purchase and
sale of the Preferred Shares shall take place at the offices of the Company,
150 Almaden Boulevard, San Jose, CA 95113, on the Closing Date or at such other
locations or remotely by facsimile transmission or other electronic means as the
parties may mutually agree and shall occur no later than the fifth Business Day
following the date on which the conditions to closing set forth in Article V are
satisfied (other than those conditions that by their nature are to be satisfied
at Closing but subject to the fulfillment or waiver of those conditions).

 

(c)                                  Delivery and Payment.  At the Closing, the
Company shall deliver to each of the respective Purchasers a certificate or
certificates, in such reasonable denominations as the Purchaser may have
designated in writing not less than two Business Days before the Closing, and
registered in the name of the Purchaser (or its designee or nominee),
representing the number of Preferred Shares the Purchaser is acquiring in the
transaction. At the Closing, the Purchaser shall deliver the purchase price of
his respective Subscription Amount in immediately available funds by wire
transfer to the Escrow Account:

 

ABA Routing Number:

 

121142287

Bank:

 

Heritage Bank of Commerce

Acct #:

 

1545680

Acct Name:

 

Heritage Commerce Corp

Attn:

 

May Wong

 

2.2                                 Closing Deliveries.

 

(a)                                  On or prior to the Closing, the Company
shall issue, deliver or cause to be delivered to each Purchaser the following
(the “Company Deliverables”):

 

(i)                                     this Agreement, duly executed by the
Company;

 

(ii)                                  one or more stock certificates (if
physical certificates are required by the Purchaser to be held immediately prior
to Closing; if not, then facsimile or “.pdf” copies of such certificates shall
suffice for purposes of Closing with the original stock certificates to be
delivered within three Business Days of the Closing Date), evidencing the
Preferred Shares subscribed for by Purchaser hereunder, registered in the name
of such Purchaser or as otherwise set forth on the Investor Questionnaire
included as Exhibit D, hereto, (the “Stock Certificates”) (or, if the Company
and such Purchaser agree, the Company shall cause to be made a book-entry record
through the facilities of DTC representing the Preferred Shares registered in
the name of such Purchaser or as otherwise set forth on the Investor
Questionnaire);

 

(iii)                               a legal opinion of Company Counsel, dated as
of the Closing Date and in the form attached hereto as Exhibit E, executed by
such counsel and addressed to the Purchasers;

 

(iv)                              the Registration Rights Agreement duly
executed by the Company;

 

(v)                                 a certificate of the Secretary of the
Company, in the form attached hereto as Exhibit F (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company (“Board of Directors”) or a
duly authorized committee thereof approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Securities, (b) certifying the current versions of the articles of
incorporation, as amended, and bylaws, as amended, of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company;

 

(vi)                              the Compliance Certificate referred to in
Section 5.1(g);

 

(vii)                           a Certificate of Good Standing for the Company
from the California Secretary of State, as of a recent date; and

 

(viii)                        a Certificate of Good Standing for the Bank from
the DFI, as of a recent date.

 

8

--------------------------------------------------------------------------------


 

(b)                                 On or prior to the Closing, each Purchaser
shall deliver or cause to be delivered to the Company the following (the
“Purchaser Deliverables”):

 

(i)                                     this Agreement, duly executed by such
Purchaser;

 

(ii)                                  its Subscription Amount, in U.S. dollars
and in immediately available funds, in the amount indicated below such
Purchaser’s name on the applicable signature page hereto under the heading
“Aggregate Purchase Price (Subscription Amount)” by wire transfer in accordance
with the Company’s written instructions;

 

(iii)                               the Registration Rights Agreement, duly
executed by such Purchaser; and

 

(iv)                              a fully completed and duly executed Investor
Questionnaire, reasonably satisfactory to the Company in the form attached
hereto as Exhibit D.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1                                 Representations and Warranties of the
Company.  The Company hereby represents and warrants as of the date hereof and
the Closing Date (except for the representations and warranties that reference a
specific date, which shall be made as of such date), to each of the Purchasers
that:

 

(a)                                  Subsidiaries.  The Company has no direct or
indirect Subsidiaries other than those listed in Schedule 3.1(a) hereto. Except
as disclosed in Schedule 3.1(a) hereto, the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

(b)                                 Organization and Qualification.  The Company
and each of its Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted.   Neither the Company nor
any Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  The Company and each of its Subsidiaries is duly qualified
to conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have a Material Adverse Effect.  The Company is duly registered as a bank
holding company under the BHC Act.  The Bank’s deposit accounts are insured up
to applicable limits by the FDIC, and all premiums and assessments required to
be paid in connection therewith have been paid when due. The Company has
conducted its business in compliance with all applicable federal, state and
foreign laws, orders, judgments, decrees, rules, regulations and applicable
stock exchange requirements, including all laws and regulations restricting
activities of bank holding companies and banking organizations, except for any
noncompliance that, individually or in the aggregate, has not had and would not
be reasonably expected to have a Material Adverse Effect.  The Company has
furnished or made available to each of the Purchasers, prior to the date hereof,
true, correct and complete copies of the Company’s and each Subsidiary’s
articles of incorporation and bylaws (or similar governing documents).

 

(c)                                  Authorization; Enforcement; Validity.  The
Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder, including, without limitation, to issue the Preferred Shares, in
accordance with the terms hereof and, subject to the Shareholder Approval, to
issue the Underlying Shares in accordance with the terms of the Series B
Certificate of Determination and Series C Certificate of Determination. The
Company’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the
Preferred Shares and the Underlying Shares) have been

 

9

--------------------------------------------------------------------------------


 

duly authorized by all necessary corporate action on the part of the Company,
and no further corporate action is required by the Company, its Board of
Directors or its shareholders in connection therewith other than in connection
with the Required Approvals. Each of the Transaction Documents to which it is a
party has been (or upon delivery will have been) duly executed by the Company
and is, or when delivered in accordance with the terms hereof, will constitute
the legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
There are no shareholders agreements, voting agreements, or other similar
arrangements with respect to the Company’s capital stock to which the Company is
a party or, to the Company’s Knowledge, between or among any of the Company’s
shareholders.

 

(d)                                 No Conflicts.  The execution, delivery and
performance by the Company of the Transaction Documents to which it is a party
and the consummation by the Company of the transactions contemplated hereby or
thereby (including, without limitation, (x) the issuance of the Preferred
Shares, (y) the issuance of the Underlying Shares and (z) the payment of
dividends in accordance with the terms of the Series B Certificate of
Determination and the Series C Certificate of Determination) do not and will not
(i) conflict with or violate any provisions of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or otherwise result in a
violation of the organizational documents of the Company or any Subsidiary,
(ii)  conflict with, or constitute a default (or an event that with notice or
lapse of time or both would result in a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any Material
Contract, or (iii) subject to receipt of the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including the Trading Market), or by which any property or asset of the Company
is bound or affected, except in the case of clauses (ii) and (iii) such as would
not have or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(e)                                  Filings, Consents and Approvals.  Neither
the Company nor any of its Subsidiaries is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including the Trading
Market) or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents (including, without
limitation, (x) the issuance of the Preferred Shares, (y) the issuance and
reservation for issuance of the Underlying Shares and (z) the payment of
dividends in accordance with the terms of the Series B Certificate of
Determination and the Series C Certificate of Determination), other than
(s) prior to Closing (x) the filing of the Series B Certificate of Determination
and Series C Certificate of Determination with the California Secretary,
(y) filings required by applicable state securities laws, (z) the filing of any
requisite notices and/or application(s) to the Trading Market for the issuance
and sale of the Underlying Shares and the listing of the Underlying Shares for
trading or quotation, as the case may be, thereon in the time and manner
required thereby, and (ii) after the Closing, obtaining the Shareholder Approval
required to authorize and issue the Underlying Shares in accordance with the
terms of the Series B Certificate of Determination and the Series C Certificate
of Determination, (v) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (w) the filing of a Notice of Sale of Securities on Form D with the
Commission under Regulation D of the Securities Act, (x) the filings required in
accordance with Section 4.6 of this Agreement, (y) obtaining the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation of the Federal Reserve  and the DFI under the Written
Agreement to pay dividends and to make any distributions of interest, principal
or other sums on subordinated debt or trust preferred securities; (z) removing
the limitation on payment of dividends contained in the Indenture dated
September 7, 2000 (Heritage Statutory Trust I), the Indenture dated July 31,
2001 (Heritage Statutory Trust II), the Indenture dated September 26, 2002
(Heritage Statutory Trust III) and the Indenture dated March 23, 2000 (Heritage
Capital  Trust I) by the payment of all deferred interest outstanding on such
securities; and (iii) those that have been made or obtained prior to the date of
this Agreement (collectively, the “Required Approvals”).  The Company is unaware
of any facts or circumstances relating to the Company or its Subsidiaries

 

10

--------------------------------------------------------------------------------


 

which would be likely to prevent the Company from obtaining or effecting any of
the foregoing, subject in the case of items (y) and (z) to the Company’s receipt
of gross proceeds at the Closing in the minimum amount stated in Section 5.1(i).

 

(f)                                    Issuance of the Shares.  The issuance of
the Preferred Shares has been duly authorized and the Preferred Shares, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, fully paid and non-assessable and free and
clear of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights.  The issuance of the Underlying Shares
has been duly authorized and the Underlying Shares, when issued in accordance
with the terms of the Series B Certificate of Determination and the Series C
Certificate of Determination, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights. 
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Securities will be issued in compliance with all applicable
federal and state securities laws.

 

(g)                                 Capitalization.  The number of shares and
type of all authorized, issued and outstanding capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is set
forth in Schedule 3.1(g).  All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and non-assessable, have
been issued in compliance in all material respects with all applicable federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase any capital stock of the Company.  Except as set forth in the SEC
Reports on file as of the date of this Agreement, (i) no shares of the Company’s
outstanding capital stock are subject to preemptive rights or any other similar
rights; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company; (iii) there are no
material outstanding debt securities, notes,  credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is bound; (iv) there are no outstanding
securities or instruments of the Company that contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company or any of its Subsidiaries; (v) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities (vii) there are no outstanding equity securities that will be
senior to the Preferred Shares upon issuance; and (viii) neither the Company nor
any of its Subsidiaries have any liabilities or obligations required to be
disclosed in the SEC Reports but not so disclosed in the SEC Reports.  The
Company will not be required to amend its articles of incorporation to increase
the number of authorized shares of Common Stock for purposes of the issuance of
Common Stock on the conversion of the Preferred Shares.

 

(h)                                 SEC Reports; Disclosure Materials.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, since December 31, 2008 (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”
and together with this Agreement and the Exhibits and Schedules to this
Agreement, the “Disclosure Materials”), on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective filing dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

11

--------------------------------------------------------------------------------


 

(i)                                     Financial Statements.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

 

(j)                                     Tax Matters.  The Company (i) has
prepared and filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith, with
respect to which adequate reserves have been set aside on the books of the
Company and (iii) has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, except, in the case of clauses (i) and
(ii) above, where the failure to so pay or file any such tax, assessment, charge
or return would not have or reasonably be expected to have a Material Adverse
Effect.  There are no transfer taxes that are required to be paid by the Company
in connection with the issuance of the Preferred Shares.

 

(k)                                  Material Changes.  Since the date of the
latest audited financial statements included within the SEC Reports filed prior
to the date of this Agreement, except as disclosed in subsequent SEC Reports
filed prior to the date of this Agreement, the businesses of the Company and its
Subsidiaries have been conducted only in the ordinary course, in substantially
the same manner as theretofore conducted, and there has not occurred since
December 31, 2008, any event that has had a Material Adverse Effect.

 

(l)                                     Environmental Matters.  Neither the
Company nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.

 

(m)                               Litigation.  There is no Action which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Preferred Shares or the Underlying
Shares or (ii) except as disclosed in the SEC Reports on file as of the date of
this Agreement, is reasonably likely to have a Material Adverse Effect,
individually or in the aggregate, if there were an unfavorable decision. Neither
the Company nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws and/or a claim of breach of fiduciary
duty.  There has not been, and to the Company’s Knowledge there is not pending
or contemplated, any investigation by the Commission involving the Company or
any current or former director or officer of the Company.  There are no
outstanding orders, injunctions, judgments against the Company.  The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Exchange Act or the Securities Act.

 

(n)                                 Employment Matters.  No material labor
dispute exists or, to the Company’s Knowledge, is imminent with respect to any
of the employees of the Company or any of its Subsidiaries which would have or
reasonably be expected to have a Material Adverse Effect. None of the Company’s
or Subsidiaries’ employees is a member of a union that relates to such
employee’s relationship with the Company or Subsidiary, and neither the Company
nor any of its Subsidiaries is a party to a collective bargaining agreement, and
the Company and each Subsidiary believes that its relationship with its
employees is good.  To the Company’s Knowledge, no executive

 

12

--------------------------------------------------------------------------------


 

officer of the Company or any Subsidiary is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of a third
party, and to the Company’s Knowledge, the continued employment of each such
executive officer does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters.  The Company and each of
its Subsidiaries is in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(o)                                 Compliance.  Neither the Company nor any of
its Subsidiaries (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any of its Subsidiaries under), nor
has the Company or any of its Subsidiaries received written notice of a claim
that it is in default under or that it is in violation of, any Material Contract
(whether or not such default or violation has been waived), (ii) is in violation
of any order of any court, arbitrator or governmental body having jurisdiction
over the Company or its properties or assets, or (iii) except for the matters
covered by Section 3.1(mm), is in violation of, or in receipt of written notice
that it is in violation of, any statute, rule, regulation, policy or guidelines
or order of any governmental authority, self regulatory organization (including
the Trading Market) applicable to the Company or any of its Subsidiaries, or
which would have the effect of revoking or limiting FDIC deposit insurance,
except in each case set forth in (i), (ii) and (iii) of this paragraph as would
not have or reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(p)                                 Regulatory Permits.  The Company and each of
its Subsidiaries possess or have applied for all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses as
conducted and as described in the SEC Reports on file as of the date of this
Agreement, except where the failure to possess such permits, individually or in
the aggregate, has not and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (“Material
Permits”), and (i) neither the Company nor any of its Subsidiaries has received
any notice in writing of proceedings relating to the revocation or material
adverse modification of any such Material Permits and (ii) the Company is
unaware of any facts or circumstances that would give rise to the revocation or
material adverse modification of any Material Permits.

 

(q)                                 Title to Assets.  The Company and its
Subsidiaries have good and marketable title to all real property and tangible
personal property owned by them which is material to the business of the Company
and its Subsidiaries, taken as a whole, in each case free and clear of all Liens
except such as do not materially affect the value of such property or do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company and any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

 

(r)                                    Patents and Trademarks.  The Company and
its Subsidiaries own, possess, license or have other rights to use all foreign
and domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, inventions, trade secrets,
technology, Internet domain names, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of their
respective businesses as now conducted or as proposed to be conducted as
disclosed in the SEC Reports on file as of the date of this Agreement except
where the failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in the SEC Reports on file as of the date of this Agreement and except where
such violations or infringements would not have or reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(i) there are no rights of third parties to any such Intellectual Property;
(ii) there is no infringement by third parties of any such Intellectual
Property; (iii) there is no pending or to the Company’s Knowledge threatened
action, suit, proceeding or claim by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property; (iv) there is no
pending or to the Company’s Knowledge threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property; and (v) there is no pending or to the Company’s Knowledge

 

13

--------------------------------------------------------------------------------


 

threatened action, suit, proceeding or claim by others that the Company and/or
any Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others.

 

(s)                                  Insurance.  The Company and each of the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as the Company believes to be
prudent and customary in the businesses and locations in which the Company and
the Subsidiaries are engaged.  Neither the Company nor any of its Subsidiaries
has received any notice of cancellation of any such insurance, nor, to the
Company’s Knowledge, will it or any Subsidiary be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
their respective business at a cost that would not have a Material Adverse
Effect.

 

(t)                                    Transactions With Affiliates and
Employees.  Except as set forth in the SEC Reports on file as of the date of
this Agreement, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company, is presently a party
to any transaction with the Company or to a presently contemplated transaction
(other than for services as employees, officers and directors) that would be
required to be disclosed pursuant to Item 404 of Regulation S-K promulgated
under the Securities Act.  Neither the Company nor any of its Subsidiaries has
outstanding “extensions of credit” to directors or executive officers of the
Company or any of its Subsidiaries within the meaning of Section 402 of the
Sarbanes-Oxley Act of 2002.

 

(u)                                 Internal Control Over Financial Reporting. 
Except as set forth in the SEC Reports on file as of the date of this Agreement,
the Company maintains internal control over financial reporting (as such term is
defined in Rule 13a-15(f) under the Exchange Act) designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and such internal control over financial
reporting is effective.  Neither the Company nor, to the Company’s Knowledge,
the Company’s independent registered public accounting firm, has identified or
been made aware of “significant deficiencies” or “material weaknesses” (as
defined by the Public Company Accounting Oversight Board) in the design or
operation of the Company’s internal controls and procedures which could
reasonably adversely affect the Company’s ability to record, process, summarize
and report financial data, in each case which has not been subsequently
remediated.

 

(v)                                 Sarbanes-Oxley; Disclosure Controls.  The
Company is in compliance in all material respects with all of the provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it. Except as disclosed
in the SEC Reports on file as of the date hereof, the Company maintains
disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), and such disclosure
controls and procedures are effective.

 

(w)                               Certain Fees.  Except as set forth in
Section 6.1 with respect to the Placement Agent, no person or entity will have,
as a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than the
Placement Agent with respect to the offer and sale of the Preferred Shares
(which placement agent fees are being paid by the Company). The Company shall
indemnify, pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim.

 

(x)                                   Private Placement.  Assuming the accuracy
of the Purchasers’ representations and warranties set forth in Section 3.2 of
this Agreement and the accuracy of the information disclosed in the Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Preferred Shares by the Company to the Purchasers under
the Transaction Documents.  The issuance and sale of the Preferred Shares
hereunder does not contravene the rules and regulations of the Principal Trading
Market and, upon Shareholder Approval, the issuance of the Underlying Shares in
accordance with the Series B Certificate of Determination and the Series C
Certificate of Determination, as applicable, will not contravene the rules and
regulations of the Principal Trading Market.

 

(y)                                 Registration Rights.  Other than each of the
Purchasers, except as set forth on Schedule 3.1(y), no Person has any right to
cause the Company to effect the registration under the Securities Act of

 

14

--------------------------------------------------------------------------------


 

any securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

 

(z)                                   No Integrated Offering.  Assuming the
accuracy of the Purchasers’ representations and warranties set forth in
Section 3.2, none of the Company, its Subsidiaries nor, to the Company’s 
Knowledge, any of its Affiliates or any Person acting on its behalf has,
directly or indirectly, at any time within the past six months, made any offers
or sales of any Company security or solicited any offers to buy any security
under circumstances that would eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Preferred Shares as contemplated hereby.

 

(aa)                            Listing and Maintenance Requirements.  The
Company’s Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and the Company has taken no action designed to terminate the registration
of the Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
The Company has not, in the 12 months preceding the date hereof, received
written notice from any Trading Market on which the Common Stock is listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is, and has no
reason  to believe that it will not in the foreseeable future continue to be, in
compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Stock on the Principal Trading
Market.

 

(bb)                          Investment Company.  Neither the Company nor any
of its Subsidiaries is required to be registered as, and is not an Affiliate of,
and immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(cc)                            Questionable Payments.  Neither the Company nor
any of its Subsidiaries, nor any directors, officers, nor to the Company’s
Knowledge, employees, agents or other Persons acting at the direction of or on
behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company: (a) directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity; (b) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds; (c) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (d) made any other unlawful bribe,
rebate, payoff, influence payment, kickback or other material unlawful payment
to any foreign or domestic government official or employee.

 

(dd)                          Application of Takeover Protections; Rights
Agreements.  The Company has not adopted any stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.  The Board of Directors has taken all
necessary action to ensure that the transactions contemplated by the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby will be exempt from any anti-takeover or similar provisions of the
Company’s articles of incorporation and bylaws and any other provisions of any
applicable “moratorium”, “control share”, “fair price”, “interested stockholder”
or other applicable anti-takeover laws and regulations of any jurisdiction.

 

(ee)                            Off Balance Sheet Arrangements.  There is no
transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its SEC Reports and is not so
disclosed and would have or reasonably be expected to have a Material Adverse
Effect.

 

(ff)                                Acknowledgment Regarding Purchasers’
Purchase of Preferred Shares.  The Company acknowledges and agrees that each of
the Purchasers is acting solely in the capacity of an arm’s length purchaser
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby.  The Company further acknowledges that no Purchaser is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Preferred Shares.

 

15

--------------------------------------------------------------------------------


 

(gg)                          Absence of Manipulation.  The Company has not, and
to the Company’s Knowledge no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities.

 

(hh)                          OFAC.  Neither the Company nor any Subsidiary nor,
to the Company’s Knowledge, any director, officer, agent, employee, Affiliate or
Person acting on behalf of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not knowingly, directly
or indirectly, use the proceeds of the sale of the Preferred Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

 

(ii)                                  Money Laundering Laws.  The operations of
each of the Company and any Subsidiary are and have been conducted at all times
in compliance with the money laundering statutes of applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any applicable
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company and/or any Subsidiary with respect
to the Money Laundering Laws is pending or to the Company’s Knowledge
threatened, except as would not reasonably be expected to have a Material
Adverse Effect.

 

(jj)                                  No Additional Agreements.  The Company
does not have any agreement or understanding with any Purchaser with respect to
the transactions contemplated by the Transaction Documents other than as
specified in the Transaction Documents.

 

(kk)                            Reports, Registrations and Statements.  Since
January 1, 2008, the Company and each Subsidiary have filed all material
reports, registrations and statements, together with any required amendments
thereto, that it was required to file with the Board of Governors of the Federal
Reserve System (the “Federal Reserve”), the FDIC, the DFI, and any other
applicable federal or state securities or banking authorities, except where the
failure to file any such report, registration or statement would not have or
reasonably be expected to have a Material Adverse Effect. All such reports and
statements filed with any such regulatory body or authority are collectively
referred to herein as the “Company Reports.” As of their respective dates, the
Company Reports complied as to form in all material respects with all the
rules and regulations promulgated by the Federal Reserve, the FDIC, the DFI and
any other applicable foreign, federal or state securities or banking
authorities, as the case may be.

 

(ll)                                  Adequate Capitalization.  As of March 31,
2010, the Company’s Subsidiary insured depository institution meets or exceeds
the standards necessary to be considered “well capitalized” under the FDIC’s
regulatory framework for prompt corrective action.

 

(mm)                      Agreements with Regulatory Agencies; Compliance with
Certain Banking Regulations.  Except as disclosed in Schedule 3.1(mm), neither
the Company nor any Subsidiary is subject to any cease-and-desist or other
similar order or enforcement action issued by, or is a party to any written
agreement, consent agreement or memorandum of understanding with, or is a party
to any commitment letter or similar undertaking to, or is subject to any capital
directive by, or since December 31, 2008, has adopted any board resolutions at
the request of, any governmental entity that currently restricts in any material
respect the conduct of its business or that in any material manner relates to
its capital adequacy, its liquidity and funding policies and practices, its
ability to pay dividends, its credit, risk management or compliance policies,
its internal controls, its management or its operations or business (each item
in this sentence, a “Regulatory Agreement”), nor has the Company or any
Subsidiary been advised since December 31, 2008 by any governmental entity that
it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement.  With respect to any matters requiring Board action prior
to the date of this Agreement or Closing, as applicable, that were set forth in
writing by any of the Federal Reserve, the Reserve Bank, the FDIC or the DFI,
the Company and its Subsidiaries have addressed such matters in all material
respects.

 

The Company has no knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause the Bank:
(i) to be deemed not to be in satisfactory compliance with the

 

16

--------------------------------------------------------------------------------


 

Community Reinvestment Act and the regulations promulgated thereunder or to be
assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be deemed to be operating in violation of, in any
material respect, the Bank Secrecy Act, the Patriot Act, any order issued with
respect to anti-money laundering by the OFAC, or any other anti-money laundering
statute, rule or regulation; or (iii) to be deemed not to be in satisfactory
compliance, in any material respect, with all applicable privacy of customer
information requirements contained in any federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by the Subsidiaries.

 

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each of the Company and each Subsidiary
has properly administered all accounts for which it acts as a fiduciary,
including accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents, applicable federal and state law and
regulation and common law.  None of the Company, any Subsidiary or any director,
officer or employee of the Company or any Subsidiary has committed any breach of
trust or fiduciary duty with respect to any such fiduciary account that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the accountings for
each such fiduciary account are true and correct and accurately reflect the
assets of such fiduciary account.

 

(nn)                          No General Solicitation or General Advertising. 
Neither the Company nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with any offer
or sale of the Preferred Shares.

 

(oo)                          Mortgage Banking Business.  Except as has not had
and would not reasonably be expected to have a Material Adverse Effect:

 

(i)                                     The Company and each of its Subsidiaries
has complied with, and all documentation in connection with the origination,
processing, underwriting and credit approval of any mortgage loan originated,
purchased or serviced by the Company or any of its Subsidiaries satisfied,
(A) all applicable federal, state and local laws, rules and regulations with
respect to the origination, insuring, purchase, sale, pooling, servicing,
subservicing, or filing of claims in connection with mortgage loans, including
all laws relating to real estate settlement procedures, consumer credit
protection, truth in lending laws, usury limitations, fair housing, transfers of
servicing, collection practices, equal credit opportunity and adjustable rate
mortgages, (B) the responsibilities and obligations relating to mortgage loans
set forth in any agreement between the Company or any of its Subsidiaries and
any Agency, Loan Investor or Insurer, (C) the applicable rules, regulations,
guidelines, handbooks and other requirements of any Agency, Loan Investor or
Insurer and (D) the terms and provisions of any mortgage or other collateral
documents and other loan documents with respect to each mortgage loan; and

 

(ii)                                  No Agency, Loan Investor or Insurer has
(A) claimed in writing that the Company or any of its Subsidiaries has violated
or has not complied with the applicable underwriting standards with respect to
mortgage loans sold by the Company or any of its Subsidiaries to a Loan Investor
or Agency, or with respect to any sale of mortgage servicing rights to a Loan
Investor, (B) imposed in writing restrictions on the activities (including
commitment authority) of the Company or any of its Subsidiaries or (C) indicated
in writing to the Company or any of its Subsidiaries that it has terminated or
intends to terminate its relationship with the Company or any of its
Subsidiaries for poor performance, poor loan quality or concern with respect to
the Company’s or any of its Subsidiaries’ compliance with laws.

 

For purposes of this Section 3.1(oo):  (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the U.S. Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture or any
other federal or state agency with authority to (i) determine any investment,
origination, lending or servicing requirements with regard to mortgage loans
originated, purchased or serviced by the Company or any of its Subsidiaries or
(ii) originate, purchase, or service mortgage loans, or otherwise promote
mortgage lending, including state and local housing finance authorities;
(B) “Loan Investor” means any person (including an Agency) having a beneficial
interest in any mortgage loan originated, purchased or serviced by the Company
or any of its Subsidiaries or a security backed by

 

17

--------------------------------------------------------------------------------


 

or representing an interest in any such mortgage loan; and (C) “Insurer” means a
person who insures or guarantees for the benefit of the mortgagee all or any
portion of the risk of loss upon borrower default on any of the mortgage loans
originated, purchased or serviced by the Company or any of its Subsidiaries,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral.

 

(pp)                          Risk Management Instruments.  Except as has not
had or would not reasonably be expected to have a Material Adverse Effect, since
January 1, 2008, all material derivative instruments, including, swaps, caps,
floors and option agreements, whether entered into for the Company’s own
account, or for the account of one or more of the Company Subsidiaries, were
entered into (1) only in the ordinary course of business, (2) in accordance with
prudent practices and in all material respects with all applicable laws, rules,
regulations and regulatory policies and (3) with counterparties believed to be
financially responsible at the time; and each of them constitutes the valid and
legally binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms.  Neither the Company or the Company
Subsidiaries, nor, to the Company’s Knowledge, any other party thereto, is in
breach of any of its material obligations under any such agreement or
arrangement.

 

(qq)                          ERISA.  The Company and each “employee benefit
plan” within the meaning of Section 3(3) of ERISA (defined below) for which the
Company or any member of its Controlled Group (defined as any organization which
is a member of a controlled group of corporations within the meaning of
Section 414 of the Code) would have any liability (each, a “Pension Plan”) is in
compliance in all material respects with all presently applicable provisions of
the Code (as defined below) and the Employee Retirement Income Security Act of
1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any Pension Plan for which the Company or any
member of its Controlled Group would have any liability; no Pension Plan has
failed to satisfy the minimum funding standards within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA, whether or not waived; the
Company has not incurred and does not reasonably expect to incur liability under
(i) Title IV of ERISA with respect to the termination of, or withdrawal from,
any “pension plan”; or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each Pension Plan for which the Company would have
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.

 

(rr)                                Shell Company Status.  The Company is not,
and has never been, an issuer identified in Rule 144(i)(1).

 

(ss)                            Reservation of Underlying Shares.  The Company
has reserved, and will continue to reserve, free of any preemptive or similar
rights of shareholders of the Company, a number of unissued shares of Common
Stock, sufficient to issue and deliver the Underlying Shares into which the
Preferred Shares are convertible, assuming Shareholder Approval has been
obtained.

 

(tt)                                Regulatory Capital Levels.  At the Closing
Date, taking into account the proceeds of the capital raise contemplated as part
of this Transaction and assuming the net proceeds of this capital raise are
contributed by Company to the Bank in accordance with Section 4.10 hereof, the
Company and the Bank will each have a leverage ratio of not less than 11.0% and
a total risk-based capital ratio of not less than 13.0%.

 

(uu)                          Loan Loss Reserves.  As of the date hereof and as
of the Closing Date, the Company’s management has concluded that the loan loss
reserves of the Bank are adequate.

 

(vv)                          Change in Control.  Except as disclosed on
Schedule 3.1(vv), the issuance of the Preferred Shares to the Purchasers as
contemplated by this Agreement will not trigger any rights under any “change of
control” provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including any employment, “change in control,”
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.

 

18

--------------------------------------------------------------------------------


 

(ww)                      Material Contracts.  Except for such agreements that
have expired or terminated in accordance with their terms prior to the date
hereof, each Material Contract to which the Company and its Subsidiaries is a
party, is in full force and effect and is binding on the Company and/or its
Subsidiaries, as applicable, and, to the Company’s Knowledge, is binding upon
such other parties, in each case in accordance with its terms, and neither the
Company, any of its Subsidiaries nor, to the Company’s knowledge, any other
party thereto, is in breach of or default under any such agreement, which breach
or default would reasonably be expected to have a Material Adverse Effect.
Neither the Company, nor any of its Subsidiaries, has received any written
notice regarding the termination of any such agreements.

 

(xx)                              Section 382 Compliance.  As of the date of
this Agreement and as of the Closing Date (giving effect to the issuance of the
Series B Preferred Stock and Series C Preferred Stock and the issuance of Common
Stock upon conversion of the Series B Preferred Stock and Series C Preferred
Stock), to the Company’s Knowledge (after due inquiry with the Company’s
accountants), no ownership change has occurred or will occur prior to the
Closing Date for purposes of Section 382 of the Code.

 

(yy)                          SBA Lending.  The Bank is duly licensed as a
preferred lender under the Small Business Administration (“SBA”) Preferred
Lender Program in the districts set forth in Schedule 3.1(yy).  To the Company’s
Knowledge, the Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, purchase, processing,
underwriting, sale and credit approval of any SBA loan originated, purchased,
sold or serviced by the Company and any of its Subsidiaries satisfied all
applicable federal, state and local laws, rules and regulations with respect to
the origination, sale or servicing of SBA loans including but not limited to the
Small Business Act of 1953, as amended (“SBA Act”), all rules and regulations
promulgated under the SBA Act and the SBA Standard Operating Procedures and
Official Notices.

 

3.2                                 Representations and Warranties of the
Purchasers.  Each Purchaser hereby, for itself and for no other Purchaser,
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:

 

(a)                                  Organization; Authority.  If such Purchaser
is an entity, it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization with the requisite corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such Purchaser is an entity, the
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement and the Registration Rights Agreement have been
duly authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. If such Purchaser is an entity, each
of this Agreement and the Registration Rights Agreement has been duly executed
by such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)                                 No Conflicts.  The execution, delivery and
performance by such Purchaser of this Agreement and the Registration Rights
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Purchaser (if such Purchaser is an entity), (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.

 

(c)                                  Investment Intent.  Such Purchaser
understands that the Preferred Shares are “restricted securities” and have not
been registered under the Securities Act or any applicable state securities law
and is acquiring the Preferred Shares as principal for its own account and not
with a view to, or for distributing or reselling such Preferred Shares or any
part thereof in violation of the Securities Act or any applicable state
securities laws,

 

19

--------------------------------------------------------------------------------


 

provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Preferred Shares for any minimum period of
time and reserves the right at all times to sell or otherwise dispose of all or
any part of such  Preferred Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws.  Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of  any
of the Securities (or any securities which are derivatives thereof) to or
through any person or entity.

 

(d)                                 Purchaser Status.  At the time such
Purchaser was offered the Preferred Shares, it was, and at the date hereof it
is, an “accredited investor” as defined in Rule 501(a) under the Securities Act.

 

(e)                                  General Solicitation.  Such Purchaser is
not purchasing the Preferred Shares as a result of the post-effective
registration statement on Form S-1 to the Company’s Form S-3 filed by the
Company on April 23, 2010, and withdrawn on April 28, 2010, any advertisement,
article, notice or other communication regarding the Preferred Shares published
in any newspaper, magazine or similar media or broadcast over television or
radio or presented at any seminar or any other general advertisement.

 

(f)                                    Experience of Such Purchaser.  Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Preferred Shares, and has so evaluated the merits and risks of such
investment. Such Purchaser is able to bear the economic risk of an investment in
the Preferred Shares and, at the present time, is able to afford a complete loss
of such investment.

 

(g)                                 Access to Information.  Such Purchaser
acknowledges that it has received and reviewed the Disclosure Materials and has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Preferred Shares and
the merits and risks of investing in the Preferred Shares; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Preferred Shares.

 

(h)                                 Brokers and Finders.  Other than the
Placement Agent with respect to the Company, no Person will have, as a result of
the transactions contemplated by this Agreement, any valid right, interest or
claim against or upon the Company or any Purchaser for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Purchaser.  Purchaser acknowledges that it
is purchasing the Preferred Shares directly from the Company and not from the
Placement Agent.

 

(i)                                     Independent Investment Decision.  Such
Purchaser has independently evaluated the merits of its decision to purchase
Preferred Shares pursuant to the Transaction Documents, and such Purchaser
confirms that it has not relied on the advice of any other Purchaser’s business
and/or legal counsel in making such decision. Such Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Purchaser in connection with the purchase of the Preferred
Shares constitutes legal, tax or investment advice. Such Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Preferred
Shares. Such Purchaser understands that the Placement Agent has acted solely as
the agent of the Company in this placement of the Preferred Shares and such
Purchaser has not relied on the business or legal advice of the Placement Agent
or any of its agents, counsel or Affiliates in making its investment decision
hereunder, and confirms that none of such Persons has made any representations
or warranties to such Purchaser in connection with the transactions contemplated
by the Transaction Documents.

 

20

--------------------------------------------------------------------------------


 

(j)                                     Reliance on Exemptions.  Such Purchaser
understands that the Preferred Shares being offered and sold to it in reliance
on specific exemptions from the registration requirements of U.S. federal and
state securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of such Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the Preferred Shares.

 

(k)                                  No Governmental Review.  Such Purchaser
understands that no U.S. federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Preferred Shares or the fairness or suitability of the investment in the
Preferred Shares nor have such authorities passed upon or endorsed the merits of
the offering of the Preferred Shares.

 

(l)                                     Residency.  Such Purchaser’s residence
(if an individual) or office in which its investment decision with respect to
the Preferred Shares was made (if an entity) are located at the address
immediately below such Purchaser’s name on its signature page hereto.

 

(m)                               Trading.  Purchaser acknowledges that there is
no trading market for the Preferred Shares, and no such market is expected to
develop.

 

(n)                                 Knowledge as to Conditions.  As of the date
of this Agreement, Purchaser has no reasonable basis to believe why any
regulatory approvals, consents or statements of non-objection required or
otherwise a condition to the consummation by it of the transactions contemplated
by this Agreement will not be obtained.

 

(o)                                 No Stockholder Agreements.  Except with
respect to an Affiliate thereof, Purchaser reached its decision to invest in the
Company independently from any other Purchaser; has entered into no agreements
with stockholders of the Company or other Purchasers for the purpose of
controlling the Company or any of its Subsidiaries; and has entered into no
agreements with stockholders of the Company or other Purchasers regarding voting
or transferring such Purchaser’s interest in the Company.

 

(p)                                 ERISA. 
(i)                                        If Purchaser is, or is acting on
behalf of, an ERISA Entity (as defined below), such Purchaser represents and
warrants that on the date hereof:

 

(A)                              The decision to invest assets of the ERISA
Entity in the Preferred Shares was made by fiduciaries independent of the
Company or its affiliates, which fiduciaries are duly authorized to make such
investment decisions and who have not relied on any advice or recommendations of
the Company or its affiliates;

 

(B)                                Neither the Company nor any of its agents,
representatives or Affiliates have exercised any discretionary authority or
control with respect to the ERISA Entity’s investment in the Preferred Shares;

 

(C)                                The purchase and holding of the Preferred
Shares will not constitute a nonexempt prohibited transaction under ERISA or
Section 4975 of the Code or a similar violation under any applicable similar
laws; and

 

(D)                               The terms of the Transaction Documents comply
with the instruments and applicable laws governing such ERISA Entity.

 

(ii)                                  For the purpose of this paragraph, the
term “ERISA Entity” means (A) an “employee benefit plan” within the meaning of
Section 3(3) of ERISA subject to Title I of ERISA, (B) a “plan” within the
meaning of and subject to Section 4975 of the Code and (C) any person whose
assets are deemed to be “plan assets” of any “benefit plan investor” (each
within the meaning of ERISA Section 3(42)).

 

(q)                                 Securities Not Insured.  Purchaser
understands that the Securities are not savings accounts, deposits or other
obligations of any bank and are not insured by the FDIC, including the FDIC’s
Deposit Insurance Fund, or any other governmental agency.

 

21

--------------------------------------------------------------------------------


 

(r)            Antitrust.  No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any governmental entity or
authority or any other Person in respect of any law or regulation, including the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the
rules and regulations thereunder, is necessary or required, and no lapse of a
waiting period under law applicable to such Purchaser is necessary or required,
in each case in connection with the execution, delivery or performance by such
Purchaser of this Agreement or the purchase of the Preferred Shares contemplated
hereby.

 

(s)            Regulatory Matters.  Purchaser understands and acknowledges
that:  (i) the Company is a registered bank holding company under the BHC Act,
and is subject to regulation by the Federal Reserve; (ii) acquisitions of
interests in bank holding companies are subject to the BHC Act and the CIBCA and
may be reviewed by the Federal Reserve to determine the circumstances under
which such acquisitions of interests will result in Purchaser becoming subject
to the BHC Act or subject to the prior notice requirements of the CIBCA. 
Assuming the accuracy of the representations and warranties of the Company
contained herein, such Purchaser represents that neither it nor its Affiliates
will, as a result of the transactions contemplated herein, be deemed to (i) own
or control 10% or more of any class of voting securities of the Company or
(ii) otherwise control the Company for purposes of the BHC Act or the CIBCA. 
Purchaser is not participating and has not participated with any other investor
in the offering of the Preferred Shares in any joint activity or parallel action
towards a common goal between or among such investors of acquiring control of
the Company.  Purchaser’s consummation of the transactions contemplated herein
will not cause any depository institution that is a subsidiary of the Company to
become subject to potential cross-guaranty liability under 12 U.S.C. 1815(e) or
any successor law with respect to the failure of any depository institution that
is not a subsidiary of the Company.

 

(t)            OFAC and Anti-Money Laundering.  Purchaser understands,
acknowledges, represents and agrees that (i) such Purchaser is not the target of
any sanction, regulation, or law promulgated by the OFAC, the Financial Crimes
Enforcement Network or any other U.S. governmental entity (“U.S. Sanctions
Laws”); (ii) such Purchaser is not owned by, controlled by, under common control
with, or acting on behalf of any person that is the target of U.S. Sanctions
Laws; (iii) such Purchaser is not a “foreign shell bank” and is not acting on
behalf of a “foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) such Purchaser’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; (v) such Purchaser will
promptly provide to the Company or any regulatory or law enforcement authority
such information or documentation as may be required to comply with U.S.
Sanctions Laws or applicable anti-money laundering laws or regulations (except
for information deemed in good faith to be confidential or proprietary); and
(vi) the Company may provide to any regulatory or law enforcement authority
information or documentation regarding, or provided by, such Purchaser for the
purposes of complying with U.S. Sanctions Laws or applicable anti-money
laundering laws or regulations.

 

3.3          No Other Representations.  The Company and each of the Purchasers
acknowledge and agree that no party to this Agreement has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Article III.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)           Compliance with Laws.  Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws.  In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that such securities may be sold pursuant to such rule), the Company
may require the transferor thereof to provide to the Company and the Transfer
Agent, at the transferor’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company and the Transfer Agent (it
being agreed that in-house counsel for Purchaser shall be reasonably acceptable
to Company), the form and substance of which opinion shall be reasonably

 

22

--------------------------------------------------------------------------------


 

satisfactory to the Company and the Transfer Agent, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Registration Rights
Agreement with respect to such transferred Securities.

 

(b)           Legends.  Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE
FORM OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE
SOLD PURSUANT TO SUCH RULE).  NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.

 

(c)           Removal of Legends.  The restrictive legend set forth in
Section 4.1(b) above shall be removed and the Company shall issue a certificate
without such restrictive legend or any other restrictive legend to the holder of
the applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are registered for resale under the Securities Act, (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions.  Following the earlier of (i) the Effective Date or (ii) Rule 144
becoming available for the resale of Securities, without the requirement for the
Company to be in compliance with the current public information required under
144(c)(1) (or Rule 144(i)(2), if applicable) as to the Securities and without
volume or manner-of-sale restrictions, the Company shall instruct the Transfer
Agent to remove the legend from the Securities and shall cause its counsel to
issue any legend removal opinion required by the Transfer Agent.

 

Any fees (with respect to the Transfer Agent, Company counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company.  If a legend is no longer required pursuant to the
foregoing, the Company will no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent (with notice to the
Company) of a legended certificate or instrument representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and a representation
letter to the extent required by Section 4.1(a), (such third Trading Day, the
“Legend Removal Date”) deliver or cause to be delivered to such Purchaser a
certificate or instrument (as the case may be) representing such Securities that
is free from all restrictive legends.  The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 4.1(c).  Certificates for
Securities free from all restrictive legends may be transmitted by the Transfer
Agent to the Purchasers by crediting the account of the Purchaser’s prime broker
with DTC as directed by such Purchaser.

 

(d)           Acknowledgement.  Each Purchaser hereunder acknowledges its
primary responsibilities under the Securities Act and accordingly will not sell
or otherwise transfer the Securities or any interest therein without complying
with the requirements of the Securities Act. Except as otherwise provided below,
while the Registration Statement remains effective, each Purchaser hereunder may
sell the Securities in accordance with the

 

23

--------------------------------------------------------------------------------


 

plan of distribution contained in the registration statement and if it does so
it will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available or unless the Securities are sold
pursuant to Rule 144.  Each Purchaser, severally and not jointly with the other
Purchasers, agrees that if it is notified by the Company in writing at any time
that the Registration Statement registering the resale of the Securities is not
effective or that the prospectus included in such Registration Statement no
longer complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Securities until such time as the
Purchaser is notified by the Company that such Registration Statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless such Purchaser is able to, and does, sell such Securities pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act.

 

(e)           Buy-In. If the Company shall fail for any reason or for no reason
to issue to a Purchaser unlegended certificates within three (3) Trading Days of
receipt of all documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three
(3) Trading Day period, such Purchaser purchases (in an open market transaction
or otherwise) Securities (or a broker or trading counterparty through which the
Purchaser has agreed to sell shares makes such purchase) to deliver in
satisfaction of a sale by the holder of Securities that such Purchaser
anticipated receiving from the Company without any restrictive legend (a
“Buy-In”), then the Company shall, within three (3) Trading Days after such
Purchaser’s request and in such Purchaser’s sole discretion, either (i) pay cash
to the Purchaser in an amount equal to such Purchaser’s total purchase price
(including brokerage commissions, if any) for the Securities so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Securities) shall terminate, or (ii) promptly
honor its obligation to deliver to such Purchaser a certificate or certificates
representing such Securities and pay cash to the Purchaser in an amount equal to
the excess (if any) of the Buy-In Price over the product of (a) such number of
Securities, times (b) the Closing Bid Price of such security on the Deadline
Date.

 

4.2          Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other shareholders of the Company.

 

4.3          Furnishing of Information.  In order to enable the Purchasers to
sell the Securities under Rule 144 of the Securities Act, for a period of one
year from the Closing, the Company shall maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act, and none of the reports, when filed, will contain
any untrue statement of material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  During
such one year period, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Purchasers and make publicly
available the information described in Rule 144(c)(2), if the provision of such
information will allow resales of the Securities pursuant to Rule 144.

 

4.4          Form D and Blue Sky.  The Company agrees to timely file a Form D
with respect to the Preferred Shares as required under Regulation D.  The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Preferred Shares for sale to the Purchasers at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification).
The Company shall make all filings and reports relating to the offer and sale of
the Preferred Shares required under applicable securities or “Blue Sky” laws of
the states of the United States following the Closing Date.

 

4.5          No Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of

 

24

--------------------------------------------------------------------------------


 

the Preferred Shares in a manner that would require the registration under the
Securities Act of the sale of the Preferred Shares to the Purchasers.

 

4.6          Securities Laws Disclosure; Publicity.  Before 9:00 a.m., New York
City time, on the first Business Day following the Closing Date, the Company
shall issue one or more press releases (collectively, the “Press Release”)
reasonably acceptable to the Purchasers disclosing all material terms of the
transactions contemplated hereby.  On or before 9:00 a.m., New York City time,
on the fourth Business Day immediately following the execution of this
Agreement, the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement, the Registration Rights
Agreement, the Series B Certificate of Determination and the Series C
Certificate of Determination)).  Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser or any Affiliate or
investment adviser of any Purchaser, or include the name of any Purchaser or any
Affiliate or investment adviser of any Purchaser in any press release or filing
with the Commission (other than the Registration Statement) or Trading Market,
without the prior written consent of such Purchaser, except (i) as required by
federal securities law in connection with (A) any Registration Statement
contemplated by the Registration Rights Agreement and (B) the filing of final
Transaction Documents with the Commission and (ii) to the extent such disclosure
is required by law, at the request of the staff of the Commission or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior written notice of such disclosure permitted under this subclause (ii). 
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company as described in this Section 4.6, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
Agreement and the transactions contemplated hereby), provided, however, that
each Purchaser is permitted to disclose such information (i) to its Affiliates,
partners, members, directors, officers, employees, agents, consultants, and
advisors for the purposes of evaluating and consummating the transactions
contemplated in the Transaction Documents who agree to be bound by the terms of
this Section 4.6 (or restrictions at least as restrictive as herein contained)
and (ii) after providing sufficient prior notice to the Company permitting the
Company to reasonably object, to the extent such disclosure is required by law,
regulation or judicial or administrative process, and (iii) as otherwise
previously agreed to by a Purchaser and the Company.

 

4.7          Non-Public Information.  Except with the express written consent of
such Purchaser and unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents not to, provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

 

4.8          Indemnification.

 

(a)           Indemnification of Purchasers.  In addition to the indemnity
provided in the Registration Rights Agreement, except as prohibited by
applicable law or regulation, including 12 U.S.C. 1828(k) and its implementing
regulations at 12 C.F.R. Part 359, the Company will indemnify and hold each
Purchaser and its directors, officers, stockholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, stockholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of (i) any material breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (ii) any action instituted
against a Purchaser Party in any capacity, or any of them or their respective
affiliates, by any shareholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by this
Agreement.  The Company will not be liable to any Purchaser Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the

 

25

--------------------------------------------------------------------------------


 

representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.

 

(b)           Conduct of Indemnification Proceedings.  Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.8(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii)  the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them including if the potential defendants in, or targets of, any such action
include both the Company and the Indemnified Person, and the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to
the Indemnified Person which are different from or additional to those available
to the Company (in which case the Company shall not have the right to assume the
defense of such action on the Indemnified Person’s behalf). The Company shall
not be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

 

4.9          Listing of Common Stock.  The Company will use its reasonable best
efforts to list the Underlying Shares for quotation on the NASDAQ Global Select
and maintain the listing of the Common Stock on the NASDAQ Global Select Market.

 

4.10        Use of Proceeds.  Except for a minimum of $15 million and up to a
maximum of $30 million of the net proceeds (subject to any applicable regulatory
requirements) which may be retained by the Company, the net proceeds not
retained by the Company of the capital raised through the transactions
contemplated by this Agreement will be contributed to the Bank in the form of a
cash contribution or purchase of additional common equity.

 

4.11        Shareholders Meeting

 

(a)           The Company shall call a meeting of its shareholders (the “Initial
Shareholders Meeting”), as promptly as practicable following the Closing, but in
no event later than November 30, 2010, for holders of Common Stock, the Series B
Preferred Shares and the Series C Preferred Shares to vote  (each voting as a
separate class) on proposals (the “Shareholder Proposals”) to approve the
issuance of Common Stock upon conversion of the Series B Preferred Shares and
the Series C Preferred Shares for purposes of Rule 5635 of the NASDAQ Stock
Market Rules (such approvals of the Shareholder Proposals, “Shareholder
Approval”). The Board of Directors shall recommend to the Company’s shareholders
that such shareholders approve the Shareholder Proposals (the “Board
Recommendation”), and shall not modify or withdraw such Board Recommendation. In
connection with the Initial Shareholders Meeting, the Company shall promptly
prepare (and the Purchasers will reasonably cooperate with the Company to
prepare) and file (but in no event more than thirty (30) days following the
Closing Date) with the Commission a preliminary proxy statement, shall use its
reasonable best efforts to respond to any comments of the Commission or its
staff and to cause a definitive proxy statement related to the Initial
Shareholders Meeting to be mailed to the Company’s shareholders not more than
ten (10) calendar days after clearance thereof by the Commission, and shall use
its reasonable best efforts to solicit proxies in favor of the Shareholder
Approval, including, without limitation, engaging a proxy solicitation firm, as
necessary, to assist in obtaining the Shareholder Approval. The Company shall
notify the Purchasers promptly of the receipt of any comments from the
Commission or its staff with respect to the proxy statement and of any request
by the

 

26

--------------------------------------------------------------------------------


 

Commission or its staff for amendments or supplements to such proxy statement or
for additional information (but the Company shall not provide any Purchaser with
any material, nonpublic information, unless requested by such Purchaser and
pursuant to a written agreement regarding the confidentiality and use of such
information). If at any time prior to the Initial Shareholders Meeting there
shall occur any event that is required to be set forth in an amendment or
supplement to the proxy statement, the Company shall as promptly as practicable
prepare and mail to its shareholders such an amendment or supplement. In
addition, each Purchaser and the Company agrees to promptly correct any
information provided by it or on its behalf for use in the proxy statement if
and to the extent that such information shall have knowingly become false or
misleading in any material respect, and the Company shall as promptly as
practicable prepare and mail to its shareholders an amendment or supplement to
correct such information to the extent required by applicable laws and
regulations. The Company shall consult with the Purchasers prior to mailing any
proxy statement, or any amendment or supplement thereto, and provide the
Purchasers with reasonable opportunity to comment thereon (it being acknowledged
and agreed that if a Purchaser does not object to or comment on the
aforementioned documents within three (3) Business Days, then the Purchaser
shall be deemed to have consented to and approved the use of such documents).

 

(b)           In the event that the Shareholder Approval is not obtained at the
Initial Shareholders Meeting in accordance with the requirements of NASDAQ Stock
Market Rules and the Corporations Code of the State of California, the Company
shall include a proposal to approve (and the Board shall recommend approval of)
such Shareholder Proposal(s) at a subsequent special meeting of its shareholders
to be held no later than ninety (90) days from the date of the Initial
Shareholders Meeting (the “Follow-up Special Meeting”).  In the event that
Shareholder Approval is not obtained at the Initial Shareholders Meeting or the
Follow-up Special Meeting, the Company shall include a proposal to approve (and
the Board of Directors shall recommend approval of) such proposal at a meeting
of its shareholders to be held no less than once in each subsequent six month
period beginning on the date of the Follow-up Special Meeting until such
approval is obtained.

 

4.12        Section 382.  Prior to January 1, 2011, without the prior written
consent of the Company, which consent will not be unreasonably withheld, no
Purchaser shall take any action, including the exercise of any right granted
under Section 4.20 of this Agreement or purchase of additional shares of the
Company’s Common Stock from and after the Closing Date, if to its knowledge
taking such actions would increase such Purchaser’s economic interest in excess
of the greater of (i) 4.9%, or (ii) the economic interest such Purchaser held in
the Company immediately following the Closing.  If the Company withholds its
consent, it shall provide the Purchaser with its analysis of the actions
proposed to be taken by the Purchaser and the application of the provisions of
Section 382 of the Code thereto.

 

4.13        No Change of Control.  The Company shall obtain all necessary
irrevocable waivers, adopt any required amendments and make all appropriate
determinations so that the issuance of the Preferred Shares to the Purchasers
will not trigger a “change of control” or other similar provision in any of the
agreements to which the Company or any of its Subsidiaries is a party, including
without limitation any employment, “change in control,” severance or other
agreements and any benefit plan, which results in payments to the counterparty
or the acceleration of vesting of benefits.

 

4.14        No Additional Issuances.  Between the date of this Agreement and the
Closing Date, except for the issuance of shares of Common Stock under the
Company’s Amended and Restated 2004 Equity Plan and the Preferred Shares being
issued pursuant to this Agreement, the Company shall not issue or agree to issue
any additional shares of Common Stock or other securities which provide the
holder thereof the right to convert such securities into shares of Common Stock.

 

4.15        Governance Matters.  Within ten Business Days subsequent to the
Closing Date, the Company and the Bank will request the non-objection or
approval of the Federal Reserve, the FDIC, and the DFI, to the extent required,
for the appointment of the Board Representative (as defined below).  The Company
further covenants and agrees that within five days of receipt of the
non-objection or approval of the Federal Reserve, the FDIC and/or the DFI, the
Board of Directors shall cause one person nominated by each of Castle Creek and
Patriot (each an “Institutional Investor”) (a “Board Representative”) to be
elected or appointed to the Board of Directors, subject to satisfaction of the
legal and governance requirements regarding service as a director of the Company
and to the reasonable approval of the Nominating and Governance Committee of the
Board of Directors (such approval not to be unreasonably withheld or delayed). 
After such appointment or election of a Board Representative, so long as the

 

27

--------------------------------------------------------------------------------


 

Institutional Investor beneficially owns (as determined in accordance with
Rule 13d-3 under the Exchange Act) 4.9% of the outstanding shares of Common
Stock whether acquired upon conversion of the Preferred Shares or otherwise (and
treating each share of Preferred Shares that is not a share of Common Stock as
if it had converted into Common Stock), the Company will be required to
recommend to its shareholders the election of the Board Representative at the
Company’s annual meeting, subject to satisfaction of the legal and governance
requirements regarding service as a director of the Company and to the
reasonable approval of the Nominating and Governance Committee of the Board of
Directors (such approval not to be unreasonably withheld or delayed).  If such
Institutional Investor no longer beneficially owns (as determined in accordance
with Rule 13d-3 under the Exchange Act) the minimum number of shares of the
Preferred Shares or the Common Stock specified in the prior
sentence, Institutional Investor will have no further rights under this
Section 4.15, and, at the written request of the Board of Directors, shall use
its reasonable best efforts to cause its Board Representative to resign from the
Board of Directors as promptly as possible thereafter.

 

Any Board Representative (including any successor nominee) duly selected in
accordance with Section 4.15 shall, subject to applicable law, be the Company’s
and the Company’s Nominating and Governance Committee’s nominee to serve on the
Board of Directors.  The Company shall use all reasonable best efforts to have
the Board Representative elected as a director of the Company and the Company
shall solicit proxies for each such person to the same extent as it does for any
of its other nominees to the Board of Directors.

 

For only so long as any Institutional Investor has the right to nominate a Board
Representative pursuant to Section 4.15, such Institutional Investor shall have
the power to designate the Board Representative’s replacement upon the death,
resignation, retirement, disqualification or removal from office of such
director.  The Board of Directors will use its reasonable best efforts to take
all action required to fill the vacancy resulting therefrom with such person
(including such person, subject to applicable law, being the Company’s and the
Nominating and Governance Committee’s nominee to serve on the Board of
Directors, using all reasonable best efforts to have such person elected as
director of the Company and the Company soliciting proxies for such person to
the same extent as it does for any of its other nominees to the Board of
Directors).

 

Any Board Representative shall be entitled to the same compensation and same
indemnification in connection with his or her role as a director as the other
members of the Board of Directors, and each Board Representative shall be
entitled to reimbursement for documented, reasonable out-of-pocket expenses
incurred in attending meetings of the Board of Directors or any committees
thereof, to the same extent as the other members of the Board of Directors.  The
Company shall notify each Board Representative of all regular and special
meetings of the Board of Directors and shall notify each Board Representative of
all regular and special meetings of any committee of the Board of Directors of
which the Board Representative is a member in accordance with the Company’s
bylaws as then in effect.  The Company shall provide each Board Representative
with copies of all notices, minutes, consents and other materials provided to
all other members of the Board of Directors concurrently as such materials are
provided to the other members.  A Board Representative shall not serve on the
Audit Committee of the Board of Directors.

 

At all times when any Institutional Investor has the right to a Board
Representative as provided in Section 4.15, upon the written request of such
Institutional Investor and so long as such Institutional Investor does not have
a Board Representative currently serving on the Board of Directors (or has a
Board Representative whose appointment is pending approval), such Institutional
Investor may appoint one individual to attend all meetings of the Board of
Directors and no more than two (2) committees thereof (the “Observer”) and
pursuant to the paragraph below the board of directors of the Bank and no more
than two (2) committees thereof, which individual shall be reasonably acceptable
to the Board of Directors (such approval not to be unreasonably withheld or
delayed).  The Observer shall be entitled to attend such meetings only in the
event such Institutional Investor does not have a Board Representative currently
serving on the Board of Directors.  The Observer shall not have any right to
vote on any matter presented to the Board of Directors or any committee
thereof.  The Company shall give the Observer written notice of each meeting
thereof at the same time and in the same manner as the members of the Board of
Directors, shall provide the Observer with all written materials and other
information given to members of the Board of Directors at the same time such
materials and information are given to the members of the Board of Directors and
shall permit the Observer to attend as an observer at all meetings thereof, and
in the event the Company proposes to take any action by written consent in lieu
of a meeting, the Company shall give written notice thereof to the Observer
prior to the effective date of such consent describing the nature and substance
of such action and including

 

28

--------------------------------------------------------------------------------


 

the proposed text of such written consents; provided, however, that (A) the
Observer may be excluded from executive sessions comprised solely of independent
directors by the lead or presiding independent director if, in his good faith
judgment, such exclusion is to facilitate candid discussion of particularly
sensitive matters (it being understood that it is not expected that the Observer
would be excluded from routine executive sessions), (B) the Company or the Board
of Directors shall have the right to withhold any information and to exclude the
Observer from any meeting or portion thereof (1) if doing so is, in the
reasonable good faith judgment of the Company, after consultation with counsel,
advisable or necessary to protect the attorney-client privilege between the
Company and counsel, violates applicable law or guidance from bank regulators or
(2) if the Board of Directors reasonably determines in good faith, after
consultation with counsel, that attendance by the Observer would conflict with
fiduciary requirements under applicable law and (C) such Institutional Investor
holds and shall cause its Observer to hold all such information obtained as
provided in the prior sentence in confidence pursuant to the Non-Disclosure
Agreement entered into between the Company and such Institutional Inventor.

 

So long as any Institutional Investor has the right to appoint a Board
Representative pursuant to this Section, such Institutional Investor shall have
the right to either nominate one person (the “Bank Board Representative”) to be
elected or appointed as director to the board of directors of the Bank (the
“Bank Board”) or to appoint one person to attend all meetings of the Bank Board
and no more than two (2) committees thereof as an observer (the “Bank Board
Observer”); provided that the appointment by an Institutional Investor of a Bank
Board Observer shall not prevent such Institutional Investor from nominating a
Bank Board Representative in lieu of a Bank Board Observer at a future time. The
obligations of the Company otherwise with respect to, and the conditions on the
appointment and, if applicable, directorship of, the Bank Board Representative
and the Bank Board Observer shall be substantially the same as those with
respect to or applicable to the Board Representative and Observer, respectively.

 

The rights provided by this Section 4.15 are personal to each Institutional
Investor and in no event shall such rights be assignable.

 

4.16        No Rights Agreement.  The Company shall not enter into any poison
pill agreement, stockholders’ rights plan or similar agreement that shall limit
the rights of a Purchaser to acquire Common Stock unless such poison pill
agreement, stockholders’ rights plan or similar agreement grants an exemption or
waiver to the Purchaser immediately effective upon execution of such plan or
agreement that would allow the Purchaser to acquire such Common Stock.

 

4.17        Certain Transactions.  The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party, as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company.

 

4.18        Rights Offering for Shareholders.  The Company may at its option
commence a Permitted Rights Offering to its Common Stock shareholders of record
one Business Day before the Initial Shareholders Meeting; provided that, if the
Company pursues a Permitted Rights Offering, it will use its best efforts to
ensure that such rights offering, including exercise of such right, is completed
as soon as practicable, and in any event no later than six months from the
Closing Date.  The Purchasers will not be afforded the opportunity to
participate in the Permitted Rights Offering unless the Purchasers own Common
Stock on the record date for the Permitted Rights Offering (which record date
may be prior to the Initial Shareholders Meeting but will be after the Closing
Date).

 

4.19        VCOC Agreement; No Other Agreements.  As of the date of this
Agreement, the Company shall enter into a customary “Venture Capital Operating
Company” agreement with each of Castle Creek and Patriot in the form of
Exhibit G attached to and made part of this Agreement (the “VCOC Agreement”). 
Other than the VCOC Agreement and the Transaction Documents, there are no other
agreements or arrangements between any Purchaser and the Company related to the
transactions contemplated by the Transaction Documents.

 

4.20        Gross-Up Rights.

 

(a)           Sale of New Securities.  For so long as a Purchaser, together with
its Affiliates, owns 4% or more of all of the outstanding shares of Common Stock
(counting for such purposes all shares of Common Stock

 

29

--------------------------------------------------------------------------------


 

into or for which any securities owned by the Purchaser are directly or
indirectly convertible or exercisable and, for the avoidance of doubt, including
as shares owned and outstanding all shares of Common Stock issued by the Company
after the Closing) (before giving effect to any issuances triggering provisions
of this Section), if at any time after the date hereof the Company makes any
public or non public offering or sale of Common Stock, or securities convertible
into Common Stock (any such security, a “New Security”) (other than (i) any
Common Stock or other securities issuable upon the exercise or conversion of any
securities of the Company issued or agreed or contemplated to be issued as of
the date hereof; (ii) pursuant to the granting or exercise of employee stock
options, restricted stock or other stock incentives pursuant to the Company’s
stock incentive plans approved by the Board of Directors or the issuance of
stock pursuant to the Company’s employee stock purchase plan approved by the
Board of Directors or similar plan where stock is being issued or offered to a
trust, other entity or otherwise, for the benefit of any employees, officers or
directors of the Company, in each case in the ordinary course of providing
incentive compensation; (iii) issuances of capital stock as full or partial
consideration for a merger, acquisition, joint venture, strategic alliance,
license agreement or other similar nonfinancing transaction; (iv) issuance of
Common Stock upon exercise of warrants outstanding as of the date hereof; or
(v) a Permitted Rights Offering pursuant to Section 4.18 hereof), then such
Purchaser shall be afforded the opportunity to acquire from the Company for the
same price (net of any underwriting discounts or sales commissions) and on the
same terms as such securities are proposed to be offered to others, up to the
amount of New Securities in the aggregate required to enable it to maintain its
proportionate Common Stock-equivalent interest in the Company immediately prior
to any such issuance of New Securities.  The amount of New Securities that the
Purchaser shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the sum of (i) the
number of shares of Common Stock held by the Purchaser, if any, and (ii) the
number of shares of Common Stock represented by the Preferred Shares held by the
Purchaser on an as-converted basis as of such date, if any, and the denominator
of which is the sum of (i) the number of shares of Common Stock then
outstanding, (ii) the number of shares of Common Stock represented by the
Preferred Shares on an as-converted basis as of such date.  Notwithstanding
anything herein to the contrary, in no event shall the Purchaser have the right
to purchase securities hereunder to the extent such purchase would result in
such Purchaser, together with its Affiliates, owning a greater percentage
interest in the Company than such Purchaser held immediately prior to the
issuance of the New Securities (counting for such purposes all shares of Common
Stock into or for which any securities owned by the Purchaser are directly or
indirectly convertible or exercisable).

 

(b)           Notice.  In the event the Company proposes to offer or sell New
Securities, it shall give the Purchaser written notice of its intention,
describing the price (or range of prices), anticipated amount of securities,
timing, and other terms upon which the Company proposes to offer the same no
later than ten Business Days after the commencement of marketing with respect to
a Rule 144A offering, after the filing of a registration statement, or a
prospectus supplement in connection with a shelf registration (whichever is
later) for a Public Offering, or after the Company proposes to pursue any other
offering.  The Purchaser shall have ten Business Days (three Business Days in
the case of a Public Offering) from the date of receipt of such a notice to
notify the Company in writing that it intends to exercise its rights provided in
this Section 4.20 and as to the amount of New Securities the Purchaser desires
to purchase, up to the maximum amount calculated pursuant to this
Section 4.20(a).  Such notice shall constitute a nonbinding indication of
interest of the Purchaser to purchase the amount of New Securities so specified
at the terms set forth in the Company’s notice to it.  The failure of the
Purchaser to respond within such ten Business Day period or three Business Day
period, as applicable, shall be deemed to be a waiver of such Purchaser’s rights
under this Section 4.20 only with respect to the offering described in the
applicable notice.  A “Public Offering” means an underwritten offering
registered with the SEC.

 

(c)           Purchase Mechanism.  Subject to Section 4.20(e), if the Purchaser
exercises its rights provided in this Section 4.20, the closing of the purchase
of the New Securities with respect to which such right has been exercised shall
take place within 30 calendar days after the giving of notice of such exercise,
which period of time shall be extended, except for a Public Offering, for a
maximum of 180 days in order to comply with applicable laws and regulations
(including receipt of any applicable regulatory or shareholder approvals).  Each
of the Company and the Purchaser agrees to use its commercially reasonable
efforts to secure any regulatory or shareholder approvals or other consents, and
to comply with any law or regulation necessary in connection with the offer,
sale and purchase of, such New Securities.

 

(d)           Failure of Purchase.   In the event the Purchaser fails to
exercise its rights provided in this Section 4.20 or, if so exercised, the
Purchaser is unable to consummate such purchase within the time period

 

30

--------------------------------------------------------------------------------


 

specified in Section 4.20(c) above because of its failure to obtain any required
regulatory or shareholder consent or approval, the Company shall thereafter be
entitled (during the period of 60 days following the conclusion of the
applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.20 by the Purchaser or which
the Purchaser is unable to purchase because of such failure to obtain any such
consent or approval, upon terms no more favorable in the aggregate to the
purchasers of such securities than were specified in the Company’s notice to the
Purchaser.  In the event the Company has not sold the New Securities or entered
into an agreement to sell the New Securities within said 60-day period (or sold
and issued New Securities in accordance with the foregoing within 90 days from
the date of said agreement (as such period may be extended in the manner
described above for a period not to exceed 180 days from the date of said
agreement)), the Company shall not thereafter offer, issue or sell such New
Securities without first offering such securities to the Purchaser in the manner
provided above.  Notwithstanding the foregoing and except in a Public Offering,
if such sale of the New Securities by the Company is subject to the receipt of
any regulatory or shareholder approval or consent or the expiration of any
waiting period, the time period during which such sale may be consummated shall
be extended until the expiration of five Business Days after all such approvals
or consents have been obtained or waiting periods expired, but in no event shall
such time period exceed 180 days from the date of the applicable agreement with
respect to such sale.

 

(e)           Expedited Issuance; Regulatory Directive.  Notwithstanding the
foregoing provisions of this Section 4.20, if a majority of the directors of the
Board of Directors determine that the Company must issue equity or debt
securities on an expedited basis, then the Company may consummate the proposed
issuance or sale of such securities (“Expedited Issuance”) and then comply with
the provisions of this Section 4.20(e) provided that (i) the purchaser(s) of
such New Securities has consented in writing to the issuance of additional New
Securities in accordance with the provisions of this Section 4.20, and (ii) the
sale of any such additional New Securities under this Section 4.20(e) to one or
more Purchasers pursuant to this Section 4.20 shall be consummated as promptly
as is practicable but in any event no later than ninety (90) days subsequent to
the date on which the Company consummates the Expedited Issuance under this
Section 4.20(e).  Notwithstanding anything to the contrary herein in
Section 4.20, the provisions of Section 4.20 (other than as provided in
subclause (ii) of this Section 4.20(e)) shall not be applicable and the consent
of the purchasers of such New Securities shall not be required in connection
with any Expedited Issuance undertaken at the written direction of the
applicable federal regulator of the Company or the Bank.

 

(f)            Non-Cash Consideration.  In the case of the offering of
securities for a consideration in whole or in part other than cash, including
securities acquired in exchange therefor (other than securities by their terms
so exchangeable), the consideration other than cash shall be deemed to be the
fair value thereof as determined by the Board of Directors; provided, however,
that such fair value as determined by the Board of Directors shall not exceed
the aggregate market price of the securities being offered as of the date the
Board of Directors authorizes the offering of such securities.

 

(g)           Termination.  Purchaser’s rights hereunder shall expire at such
time that the Purchaser, together with its Affiliates, owns less than 4% of all
of the outstanding shares of Common Stock (counting for such purposes all shares
of Common Stock into or for which any securities owned by the Purchaser are
directly or indirectly convertible or exercisable and, for the avoidance of
doubt, including as shares owned and outstanding all shares of Common Stock
issued by the Company after the Closing) (before giving effect to any issuances
triggering provisions of this Section 4.20).

 

(h)           Cooperation.  The Company and the Purchaser shall cooperate in
good faith to facilitate the exercise of the Purchaser’s rights under this
Section 4.20, including to secure any required approvals or consents.

 

(i)            No Assignment of Rights.  The rights of Purchaser described
herein shall be personal to Purchaser and the transfer, assignment and/or
conveyance of said rights from Purchaser to any other person and/or entity is
prohibited and shall be void and of no force or effect, provided the Purchaser
may transfer to an Affiliate.

 

31

--------------------------------------------------------------------------------


 

ARTICLE V
CONDITIONS PRECEDENT TO CLOSING

 

5.1          Conditions Precedent to the Obligations of the Purchasers to
Purchase Preferred Shares.  The obligation of each Purchaser (on its own behalf
and not on behalf of any other Purchaser) to acquire Preferred Shares at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

 

(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct as of the
date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.

 

(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)           Consents.  The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Preferred Shares, all of which
shall be and remain so long as necessary in full force and effect.

 

(e)           No Suspensions of Trading in Common Stock; Listing.  The Common
Stock (i) shall be designated for quotation or listed on the Principal Trading
Market and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market.  The Company
shall have obtained approval of the Principal Trading Market to list the
Underlying Shares.

 

(f)            Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a).

 

(g)           Compliance Certificate.  The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer and its Chief Financial Officer, certifying to the fulfillment
of the conditions specified in Sections 5.1(a) and (b).

 

(h)           Certificate of Determination.  The Company shall have duly filed
the Series B Certificate of Determination and the Series C Certificate of
Determination with the California Secretary.

 

(i)            Minimum Gross Proceeds.  The Company shall simultaneously issue
and deliver at such Closing to the Purchasers hereunder in the aggregate at
least sufficient shares of the Preferred Stock against payment of an aggregate
Purchase Price of at least $75 million.

 

(j)            Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.

 

(k)           Bank Regulatory Issues. The purchase of such Preferred Shares
shall not cause such Purchaser or any of its Affiliates to violate any bank
regulation.

 

5.2          Conditions Precedent to the Obligations of the Company to sell
Preferred Shares.  The Company’s obligation to sell and issue the Preferred
Shares at the Closing is subject to the fulfillment to the satisfaction of the
Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

 

32

--------------------------------------------------------------------------------


 

(a)           Representations and Warranties.  The representations and
warranties made by the Purchaser in Section 3.2 hereof shall be true and correct
as of the date when made, and as of the Closing Date as though made on and as of
such date, except for representations and warranties that speak as of a specific
date.

 

(b)           Performance.  Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)           Consents.  The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Preferred Shares, all of which
shall be and remain so long as necessary in full force and effect.

 

(e)           Purchasers Deliverables.  Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(f)            Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.

 

ARTICLE VI
MISCELLANEOUS

 

6.1          Fees and Expenses.  Other than as set forth in this Section 6.1,
the parties hereto shall be responsible for the payment of all expenses incurred
by them in connection with the preparation and negotiation of the Transaction
Documents and the consummation of the transactions contemplated hereby.  The
Company shall pay all amounts owed to the Placement Agent relating to or arising
out of the transactions contemplated hereby.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Securities to the Purchasers.  The Company shall
compensate Castle Creek for all expenses in connection with due diligence
efforts, the negotiation and preparation of the Transaction Documents and
undertaking of the transactions contemplated by the Transaction Documents
(including out-of-pocket due diligence expenses and professional fees incurred
by or on behalf of Castle Creek or its Affiliates in connection with the
transactions, but excluding the purchase price for any of the Securities) in an
amount not to exceed $60,000.  In addition, the Company shall compensate Patriot
for all expenses in connection with due diligence efforts, the negotiation and
preparation of the Transaction Documents and undertaking of the transactions
contemplated by the Transactions Documents (including out-of-pocket due
diligence expenses and professional fees incurred by or on behalf of Patriot or
its Affiliates in connection with the transactions, but excluding the purchase
price for any of the Securities) in an amount not to exceed $50,000.

 

6.2          Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3          Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of 
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a

 

33

--------------------------------------------------------------------------------


 

Trading Day or later than 5:00 p.m., New York City time, on any Trading Day,
(c) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service with next day delivery specified, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

 

If to the Company:

Heritage Commerce Corp

 

150 Almaden Boulevard

 

San Jose, CA 95113

 

Attn: Chief Executive Officer

 

Tel: (408) 497-6900

 

Fax: (408) 947-6910

 

 

With a copy to:

Buchalter Nemer

 

A Professional Corporation

 

1000 Wilshire Blvd., Suite 1500

 

Los Angeles, CA 90017

 

Attn: Mark Bonenfant, Esq.

 

Tel: (213) 891-5020

 

Fax: (213) 630-5664

 

 

If to Purchaser:

To address set forth under such Purchaser’s name on the signature page hereof

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4          Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and each of the Purchasers affected
by such amendment or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Preferred Shares.

 

6.5          Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

 

6.6          Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

 

6.7          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than Indemnified Persons.

 

6.8          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal

 

34

--------------------------------------------------------------------------------


 

laws of the State of California, without regard to the principles of conflicts
of law thereof. Each party agrees that all Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, employees or agents) may be commenced
on a non-exclusive basis in the California Courts. Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of the California Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such California Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9          Survival.  Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Preferred Shares.

 

6.10        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11        Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12        Replacement of Shares.  If any certificate or instrument evidencing
any Preferred Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Preferred Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.

 

6.13        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.14        Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently

 

35

--------------------------------------------------------------------------------


 

invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15        Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Preferred Shares pursuant to the Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Preferred Shares or enforcing
its rights under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

6.16        Termination.  This Agreement may be terminated and the sale and
purchase of the Preferred Shares abandoned at any time prior to the Closing by
either the Company or any Purchaser (with respect to itself only) upon written
notice to the other, if the Closing has not been consummated on or prior to
5:00 p.m., New York City time, on the Outside Date; provided, however, that the
right to terminate this Agreement under this Section 6.16 shall not be available
to any Person whose failure to comply with its obligations under this Agreement
has been the cause of or resulted in the failure of the Closing to occur on or
before such time.  The Company shall give prompt notice of any such termination
to each other Purchaser, and, if necessary, work in good faith to restructure
the transaction to allow each Purchaser that does not exercise a termination
right to purchase the full number of securities set forth below such Purchaser’s
name on the signature page of this Agreement while remaining in compliance with
Section 5.1(k).  Nothing in this Section 6.16 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

 

6.17        Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

6.18        Adjustments in Stock Numbers and Prices.  In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar

 

36

--------------------------------------------------------------------------------


 

recapitalization or event occurring after the date hereof and prior to Closing,
each reference in any Transaction Document to a number of shares or a price per
share shall be deemed to be amended to appropriately account for such event.

 

6.19        Avoidance of Control.  Notwithstanding anything to the contrary in
the Transaction Documents, the Company shall not  knowingly take any action to 
repurchase Common Stock, or securities or rights, options or warrants to
purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where each of Castle Creek and Patriot or any other Purchaser are not
given the right to participate in such repurchase of its respective pro rata
proportion, that would cause Castle Creek’s or Patriot’s or such other
Purchaser’s ownership of voting securities of the Company (together with the
ownership by the respective Affiliates (as such term is used under the BHC Act)
of voting securities of the Company) to increase above 4.9% in the case of
Castle Creek and 9.9% in the case of Patriot or such other Purchaser, without
the prior written consent of each of Castle Creek, Patriot, or such other
Purchaser, as applicable, or to otherwise cause Castle Creek, Patriot or such
other Purchaser to “control” the Company under and for purposes of the BHC Act.

 

6.20        Adjustment of Terms.  In the event that the Company provides for
more favorable terms with respect to the transactions contemplated hereby,
through amendment(s) to this Agreement, letter agreement or otherwise, to one or
more of the Purchasers of Preferred Shares than the terms applicable to the
remaining Purchasers in the offering contemplated hereby who are not parties to
such revised terms, the Company will offer the remaining Purchasers the same
terms with respect to the purchase of the Preferred Shares proposed to be
purchased by them and this Agreement will be amended accordingly to reflect such
adjusted terms.

 

6.21        Voting Agreement.  Subject to any applicable law or regulation to
the contrary, each Purchaser hereby severally and solely on its own behalf and
as further consideration to the Company for its agreement to sell to the
Purchaser the Preferred Shares agrees to vote all of the Preferred Shares held
by the Purchaser and to cause any Affiliate to vote in favor of the Shareholder
Proposals at the Initial Shareholder Meeting, the Follow-up Special Meeting (if
required) or any subsequent shareholder meeting as required and held in
accordance with Section 4.11(b) to approve the Shareholder Proposals. For
purposes of this Section 6.21, Purchasers for Series B Preferred Shares shall
only vote with respect to the Shareholder Proposals related to the Series B
Preferred Shares and Purchasers of the Series C Preferred Shares shall only vote
with respect to the Shareholder Proposals related to the Series C Preferred
Shares.  No Purchaser shall enter into any agreement or understanding with any
Person to vote or give instructions or grant a proxy in any manner inconsistent
with this Section 6.21. Purchaser agrees that as a condition of transfer of
shares of Preferred Shares, whether by operation of law or otherwise, Purchaser
shall require the transferee of such Preferred Shares to agree to vote in favor
of the Shareholder Proposals at the Initial Shareholder Meeting, the Follow-up
Special Meeting (if required) or any subsequent shareholder meeting as required
and held in accordance with Section 4.11(b) to approve the Shareholder
Proposals. The obligations of each Purchaser under this Section 6.21 shall
terminate upon the approval of the Shareholder Proposals.  Nothing contained in
this Section 6.21 and no action taken in performance of the obligations under
this Section 6.21 shall create any inference that or be deemed to constitute
that the Purchasers are in any way “acting in concert” or as a “group” under
applicable law or regulations.

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

HERITAGE COMMERCE CORP

 

 

 

 

 

 

 

By:

 

 

 

Walter T. Kaczmarek

 

 

Chief Executive Office and President

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

Securities Purchase Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

Aggregate Purchase Price (Subscription Amount):

 

$

 

 

 

Number of Series B Preferred Shares to be Acquired:

 

 

 

 

 

 

 

 

 

 

 

Number of Series C Preferred Shares to be Acquired:

 

 

 

 

 

Tax ID No.:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

 

 

Fax No.:

 

 

 

 

 

Email Address:

 

 

 

 

 

 

 

 

 

 

 

Delivery Instructions, if different from above

 

c/o

 

 

 

 

 

Street

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

Securities Purchase Agreement

 

S-2

--------------------------------------------------------------------------------


 

Exhibit A

 

Series B Certificate of Determination

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Series C Certificate of Determination

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Registration Rights Agreement

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Investor Questionnaire

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

Legal Opinion of Company Counsel

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

Secretary’s Certificate

 

F-1

--------------------------------------------------------------------------------


 

Schedule 3.1(a)

 

List of Subsidiaries

 

1

--------------------------------------------------------------------------------


 

Schedule 3.1(g).

 

Capitalization

 

1

--------------------------------------------------------------------------------


 

Schedule 3.1(y)

 

Registration Rights

 

1

--------------------------------------------------------------------------------


 

Schedule 3.1(mm)

 

Agreements with Regulatory Agencies; Compliance

 

1

--------------------------------------------------------------------------------


 

Schedule 3.1(vv)

 

Change of Control

 

1

--------------------------------------------------------------------------------